DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 12/02/2021, the examiner has carefully considered the amendments.  The examiner acknowledges the cancellation of claims 9 and 1, as well as, the addition of new claims 21-23.  

Response to Arguments

Applicant’s arguments, see Remarks/Amendment, filed 03/12/2022, with respect to claims 1-8, 10-11 and 13-23 have been fully considered and are persuasive.  The rejection of claims 1, 4-5, 7-9, 14-17 and 19-20 under 35 U.S.C. 102(a1) as being anticipated by JP2011-033952 to Miyamoto et al has been withdrawn. The rejection of claims 1, 3-5, 10-12, 14-17 and 19-20 under 35 U.S.C. 102(a1) as being anticipated by JP2011-33951 to Shiratori et al has been withdrawn.  The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Miyamoto et al (JP’352, as cited above) has been withdrawn.  Miyamoto nor Shiratori set forth and/or render obvious a curable composition comprising a resin having a structural unit represented by Formula 1, wherein said formula 1 comprises a linking unit defined by R4, wherein R4 is a divalent linking compound in which two or more hydrocarbon group are bonded to one or more structures selected from the group consisting of an ether bond, ester bond or a divalent linking group having at least one structure represented by LG-1 or LG-2 in combination with a pigment and photopolymerization initiator.  Neither Miyamoto nor Shiratori sets forth a cured product of said curable composition comprising the resin having the claimed and above described structure, wherein said cured 
However, it is deemed new claims 22 and 23 are found in the prior art teachings of Shiratori (cited previously).  Applicant appears to argue the instant claims are taught in the prior art, since claim 3 (corresponding to Formula 5) was not rejected.  However, it is acknowledged claim 3 was not listed in the rejection statement of the claims over Shiratori; however, claim 3 corresponding to Formula 5 as a resin structural unit, was discussed as found in the teachings of the reference in the 3rd paragraph of the rejection.  Therefore, it is deemed claim 22 corresponding to a resin having structural unit 1, as defined, and structural unit formula 5 is taught by Shiratori.  Regarding new claim 23, it appears to be old/non-amended claim 1 and therefore rejected under Shiratori for the same reasons.  Please find the rejection below.  


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 22-23 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by JP2011-33951 to Shiratori et al.
Shiratori sets forth photosensitive resin composition for use in color filters obtained by patterning and UV exposure and development—see abstract.  Said photosensitive composition comprises a 
Shiratori sets forth said photosensitive resin can be used in a photosensitive resin composition for a color filter which additionally comprises a pigment, a binder resin, an ethylenically unsaturated compound, a photopolymerization initiator, and an epoxy compound in a solvent—see [0109].  Said photosensitive resin composition is used in methods for producing patterns for color filters—see [0209].  Said patter is obtained by photolithography methods to produce a high accuracy pattern which process steps comprising forming a coating film on a transparent substrate using the above described photosensitive resin composition; ultraviolet exposure; development and heat treatment—see [0210].  Shiratori sets forth a method for using said photosensitive resin composition to obtain a color filter in sections [0224] to [0226].  
Per example 15, Shiratori explicitly sets forth obtaining a photosensitive resin by first reacting a monomer mixture (M) comprising 25 parts methyl methacrylate; 25 parts styrene; 40 parts methacrylic . 

Allowable Subject Matter

Claims 1-8, 10-11 and 13-21 are allowed.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        


SMc